ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-154, concluding that EUGENE F. McEN-ROE of HAZLET, who was admitted to the bar of this State in 1971, should be suspended from the practice of law for a period of three months for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having granted the cross-petition for review filed by the Office of Attorney Ethics and having concluded that respondent’s conduct also violated RPC 8.4(b) (conduct involving criminal act reflecting on attorney’s honesty, trustworthiness or fitness to practice);
And good cause appearing;
It is ORDERED that the charge of violation of RPC 8.4(b) is hereby reinstated; and it is further
ORDERED that EUGENE F. McENROE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 8, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.